DETAILED ACTION
Claims 1-20 are pending before the Office for review.
In the response filed February 2, 2022:
Claims 1, 10 and 16 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al (U.S. Patent Application Publication 2011/0177661).
With regards to claim 1, Song discloses a method comprising providing a patterned hardmask (132) over a substrate (102); wherein the patterned hardmask comprising a plurality of alternating trenches (114) and patterning features (132, 112), and wherein each of the trenched exposes an upper surface of the substrate (Figure 4A, Paragraphs [0034]-[0035]); providing, from an ion source, a plasma to a first section of the pattern hardmask, wherein a second section of the patterned hardmask does not received the plasma treatment (Figure 5A, Paragraphs [0036]-[0038] discloses forming a mask pattern 142 so only a portion of the exposed substrate is treated with the ion implantation) and etching the substrate to form a plurality of fins in the substrate (Figure 7A, Paragraph [0042]).
Song does not explicitly disclose wherein the first patterned section of the patterned hardmask is etched faster than the second section of the patterned hardmask.
However Song discloses wherein the ion implanted regions are etched to a deeper depth than the unaffected regions (Paragraph [0042]) rendering obvious wherein the first patterned section of the patterned hardmask is etched faster than the second section of the patterned hardmask.
It would have been prima facie obvious to one of ordinary skill in the art to modify the embodiment of Song to include the etching the fist section faster than the second section as rendered obvious by the general teachings of Song because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the etching as rendered obvious by Song.
With regards to claims 2-4, the modified teachings of Song renders obvious the method further comprising forming a mask (142) over the second section prior to the plasma treatment, wherein the plasma treatment is delivered through an opening of the mask and wherein the mask is removed following the plasma treatment (Figure 5 A Paragraphs [0036]-[0037]).
With regards to claim 5, the modified teachings of Song renders obvious removing the first section of the patterned hard mask (Paragraph [0043] discloses removing first mask patterns 132).
With regards to claim 9, the modified teachings of Song renders obvious wherein the plasma treatment is an ion assisted directional plasma treatment (Paragraphs [0036]-[0038] discloses performing ion implantation wherein the implantation is directional).
With regards to claim 10, Song discloses a method comprising providing a patterned hardmask (132) over a substrate (102); wherein the patterned hardmask comprising a plurality of alternating trenches (114) and patterning features (132, 112), and wherein each of the trenched exposes an upper surface of the substrate (Figure 4A, Paragraphs [0034]-[0035]); providing a mask (142) over the second section of the patterned hardmask; providing a plasma treatment through an opening of the mask, wherein the plasma treatment impacts the first section of the patterned hardmask without impacting the second section of the patterned hardmask (Figure 5 A Paragraphs [0036]-[0038] discloses forming a mask pattern 142 so only a portion of the exposed substrate is treated with the ion implantation) and etching the substrate to form a plurality of fins in the substrate (Figure 7A, Paragraph [0042]).
Song does not explicitly disclose wherein the first patterned section of the patterned hardmask is etched faster than the second section of the patterned hardmask.
However Song discloses wherein the ion implanted regions are etched to a deeper depth than the unaffected regions (Paragraph [0042]) rendering obvious wherein the first patterned section of the patterned hardmask is etched faster than the second section of the patterned hardmask.
It would have been prima facie obvious to one of ordinary skill in the art to modify the embodiment of Song to include the etching the first section faster than the second section as rendered obvious by the general teachings of Song because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the etching as rendered obvious by Song.
With regards to claim 11,  the modified teachings of Song renders obvious removing the mask following the plasma treatment (Figure 5 A Paragraphs [0036]-[0037]).
With regards to claim 12, the modified teachings of Song renders obvious removing the first section of the patterned hard mask (Paragraph [0043] discloses removing first mask patterns 132).
With regards to claim 16, Song discloses a method comprising providing a patterned hardmask (132) over a substrate (102); wherein the patterned hardmask comprising a plurality of alternating trenches (114) and patterning features (132, 112), and wherein each of the trenched exposes an upper surface of the substrate (Figure 4A, Paragraphs [0034]-[0035]); providing a mask (142) over the second section of the patterned hardmask; performing a plasma treatment through an opening of the mask, wherein the plasma treatment impacts the first section of the patterned hardmask (Figure 5 A Paragraphs [0036]-[0038] discloses forming a mask pattern 142 so only a portion of the exposed substrate is treated with the ion implantation) and etching the substrate to form a plurality of fins in the substrate (Figure 7A, Paragraph [0042]).
Song does not explicitly disclose wherein the first patterned section of the patterned hardmask is etched faster than the second section of the patterned hardmask.
However Song discloses wherein the ion implanted regions are etched to a deeper depth than the unaffected regions (Paragraph [0042]) rendering obvious wherein the first patterned section of the patterned hardmask is etched faster than the second section of the patterned hardmask.
It would have been prima facie obvious to one of ordinary skill in the art to modify the embodiment of Song to include the etching the first section faster than the second section as rendered obvious by the general teachings of Song because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the etching as rendered obvious by Song.
With regards to claim 17,  the modified teachings of Song renders obvious removing the mask following the plasma treatment (Figure 5 A Paragraphs [0036]-[0037]).
With regards to claim 12, the modified teachings of Song renders obvious removing the first section of the patterned hard mask (Paragraph [0043] discloses removing first mask patterns 132).
With regards to claim 20, the modified teachings of Song renders obvious wherein the plasma treatment is an ion assisted directional plasma treatment (Paragraphs [0036]-[0038] discloses performing ion implantation wherein the implantation is directional).
Allowable Subject Matter
Claims 6-8, 13-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-8 of Applicant’s response, filed February 2, 2022, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song et al (U.S. Patent Application Publication 2011/0177661).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713